EXHIBIT 10E


 


MCT

INTEROFFICE MEMO

 

 

TO:

Tom Maun

 

 

FROM:

Roger Gower

 

Kathy Dimmick

 

 

DATE:

July 15, 2002

 

 


SUBJECT:


PROMOTION

 

We are pleased to offer you the position of Vice President of Finance and CFO
for MCT.  In this role you will be reporting to Roger Gower, President and CEO.

 

Your base salary will be $ 150,000 per year, paid at a rate of $ 5,769.23
bi-weekly.  The effective date will be July 15, 2002.  Your base salary will be
subject to the existing “salary reduction” affecting all MCT personnel with
annual salaries above $ 100k, but only to the level in place prior to your
promotion.  In addition to your base salary, you will accrue vacation at a rate
of 4 weeks per year.  MCT will provide for your use a laptop computer, and a
cell phone.  You will also receive indemnity from liability through the MCT
corporate by-laws.

 

You will be granted options to purchase 65,000 shares of MCT stock.  The options
have been approved by the board using the July 15, 2002 per share market close
price of $1.84. The options vest at a rate of 25% per year, beginning on the
first anniversary date from the date of grant.

 

MCT will also guarantee your salary and insurance benefits for nine months if
you are terminated, or incur a change in position or substantial diminution in
responsibilities as a result of any change in control. Your employment with MCT
will remain at-will, which means that it can be terminated by either you or MCT
at any time for any reason.  Nothing contained in this letter or the MCT
Employee Agreement alters your status as an at-will employee. You will also be
subject to the company’s standard policies and procedures.

 

Because this change is a transfer, you will be eligible for a performance review
July 1, 2003.  Salary increases may take place July 1, 2003 and each July 1
thereafter.

 

We wish to extend to you our sincere congratulations in receiving this offer. 
We are confident you will find this new position to be both challenging and
rewarding.

 

 

Roger Gower

 

Kathy Dimmick

President & CEO

 

Human Resources Manager

 

Accepted:

 

 

 

 

 

Employee signature

Date

 

--------------------------------------------------------------------------------